PER CURIAM.
Michael Black appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition, in which he challenged conditions of confinement. Because Black may amend his complaint to proceed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), rather than § 2241, the district court’s dismissal without prejudice is not a final order and is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED